--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TRANSITION AGREEMENT
 


TRANSITION AGREEMENT (“Agreement”), dated as of May 5, 2006 between Archer
Daniels Midland Company, a Delaware corporation (the “ADM”), and G. Allen
Andreas (“Executive”), a citizen of the State of Illinois.
 
WHEREAS Executive has been employed by ADM in the capacity of Chief Executive
Officer (“CEO”) and President; and
 
WHEREAS Executive has served ADM as a Director and as the Chairman of the Board
of Directors (“Chairman”); and
 
WHEREAS Executive and ADM have agreed that Executive will resign as CEO and
President and will continue to serve as Director and Chairman; and
 
WHEREAS the parties wish to provide for an orderly transition of Executive’s
duties and responsibilities as CEO and President, and to document the terms and
conditions pertaining to his continuing duties and responsibilities as a
Director and as Chairman;
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the receipt of which are
hereby acknowledged, ADM and Executive hereby agree as follows:
 
Section 1.  Resignation as CEO and President. Executive hereby resigns as CEO
and President effective May 1, 2006, and from all of his officer positions with
ADM; and Executive will resign as an officer or representative of ADM for any
affiliate of ADM and all boards of directors of such affiliates, or for which
Executive serves as ADM’s representative, and agrees to execute and deliver any
and all further documentation reasonably requested by ADM in order to evidence
and effect such resignation(s), as requested by the CEO or the Board. Upon such
resignation(s), Executive shall remain an employee of ADM, as well as a Director
and Chairman.
 
Section 2.  Continued Employment as Chairman. Following Executive’s resignation
as CEO and President, and prior to his Retirement Date (as defined in Section 3
below)(assuming Executive’s reelection as a Director of ADM), to secure
Executive’s continued services for ADM, the other terms and conditions of
Executive’s employment (including his current base salary of $3,060,000) shall
remain the same as in effect on the date of this Agreement through August 31,
2006 (including Executive’s receipt of his normal equity incentive award for
fiscal year 2006); provided, however, that Executive shall not be eligible for
equity incentive awards after the August 2006 grant related to ADM’s fiscal year
2006. Thereafter, in lieu of his current base salary, Executive will be paid at
the rate of $1,000,000 per annum for his services as Chairman (“Chairman
Compensation”), and Executive will be provided with office and secretarial
support similar to his current arrangements at a location to be mutually agreed
between the parties. Executive will also be provided with air and ground
transportation while on ADM business, and access to existing corporate lodging
in New York City and Washington, D.C. while on ADM business, similar to his
current arrangements. While Executive remains Chairman, he shall perform such
normal and customary duties as Director and Chairman and fulfill such other
roles in those capacities for ADM as may be reasonably agreed between the
Executive and the Board, and shall otherwise continue his normal duties and
obligations (including his duty of loyalty) as an employee of ADM.

--------------------------------------------------------------------------------

 
Section 3.  Retirement as Chairman. After September 1, 2006, for the remainder
of ADM’s 2007 fiscal year, upon any date that a majority of the Board or ADM’s
shareholders determine, Executive will retire and resign as a Director and as
Chairman (the “Retirement Date”). After the conclusion of ADM’s 2007 fiscal
year, upon any date that Executive, a majority of the Board or ADM’s
shareholders determine, Executive will retire and resign as a Director (assuming
Executive’s reelection as a Director of ADM) and as Chairman (then the
“Retirement Date”), and Executive agrees to execute and deliver any and all
further documentation reasonably requested by ADM in order to evidence and
effect the retirement. If Executive’s Retirement Date is prior to July 1, 2008,
he shall remain an employee of ADM until the close of business on June 30, 2008,
and shall be available (consistent with his outside obligations) to provide such
services to the Board and the CEO as shall be reasonably agreed between
Executive and the Board. In any event, and regardless of whether Executive
remains Chairman, Executive shall cease to be an employee of ADM at the close of
business on June 30, 2008.
 
Section 4.  Payments. Upon Executive’s retirement, ADM shall provide Executive
with the following payments and benefits:
 
(a)  Continued Chairman Compensation. If the Retirement Date is prior to
September 1, 2009, Executive shall continue to receive his Chairman Compensation
until September 1, 2009; provided, however, that if Executive voluntarily elects
to retire and resign as a Director and Chairman prior to July 1, 2007, he shall
not receive Chairman Compensation after his Retirement Date, and he shall
forfeit any unvested equity awards as of his Retirement Date that were granted
under ADM’s equity plans other than ADM’s 2002 Incentive Compensation Plan, but
he shall receive the remainder of the benefits described in this Agreement. Such
Chairman Compensation shall be paid in accordance with ADM’s regular payroll
cycles and in a manner consistent with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). If the Retirement Date
is on or after September 1, 2009, Executive shall not receive any Chairman
Compensation after his Retirement Date.
 
(b)  Equity Awards. Upon Executive’s Retirement Date, Executive shall continue
to vest in his outstanding equity awards as provided in this paragraph. With
respect to awards granted under the terms of ADM’s 2002 Incentive Compensation
Plan (including the normal August 2006 award), Executive’s retirement shall
conclusively be deemed to be pursuant to “Retirement,” as such term is used in
Executive’s various stock award and stock option agreements. With respect to
awards granted under other equity plans, subject to Executive’s full compliance
with Section 5 below, such awards shall continue to vest in accordance with
their regular vesting schedules, and any awards that have not previously vested
on September 1, 2009 shall become fully vested on that date. In addition, any
vested options shall remain exercisable as if Executive remained employed until
the end of the original term (or such shorter period of time as is necessary so
that such options are not subject to the tax imposed by Code Section 409A). To
the extent any equity awards under ADM’s equity plans other than ADM’s 2002
Incentive Compensation Plan cannot be fully vested and Executive is otherwise
entitled to have them vested under the terms of this Agreement, ADM will pay to
Executive the cash value of such awards (including the spread between the option
price and the current fair market value of ADM’s stock) on the later of the date
when such award would otherwise have become vested or the first date on which
such payment would not be subject to the tax imposed by Code Section 409A.

--------------------------------------------------------------------------------

 
(c)  Benefits.
 
(i)  Executive shall receive any and all benefits accrued under any deferred
compensation or qualified or non-qualified pension plan in which he currently
participates (other than any severance plan) in accordance with, and subject to,
the terms thereof; provided that no such deferred compensation or non-qualified
pension benefits shall be paid prior to the first date on which they would not
be subject to the tax imposed by Code Section 409A.
 
(ii)  If Executive’s Retirement Date is prior to July 1, 2008, Executive and his
family shall be entitled to continued participation as an employee in all
medical, health and life insurance plans at the same benefit level at which
Executive and his family were participating on the Retirement Date until the
earlier of (A) July 1, 2008, or (B) the date, or dates, Executive receives
substantially similar coverage and benefits under the plans and programs of a
subsequent employer (such coverage and benefits to be determined on a
coverage-by-coverage, or benefit-by-benefit, basis). Such coverage shall be
determined as if Executive had continued to be an active employee of ADM, and
ADM shall continue to pay the costs of such coverage under such plans on the
same basis as is applicable to active employees covered thereunder; provided
that, if participation in any one or more of such plans is not possible under
the terms thereof, ADM shall provide substantially identical benefits or, at
Executive’s election, reimburse Executive for his cost of obtaining comparable
coverage from a third-party insurer. In any event, Executive and his eligible
dependents shall be eligible to participate in ADM’s retiree welfare benefits
program.
 
(iii)  If Executive’s Retirement Date is prior to July 1, 2008, Executive shall
be credited with service and age credits as an employee under ADM’s supplemental
retirement plans until July 1, 2008, and Executive may commence benefits on July
1, 2008 in any form permitted by the applicable retirement plan as of the date
of this Agreement. If Executive’s Retirement Date is on or after July 1, 2008,
Executive may commence benefits upon his Retirement Date (or the first date on
which payment of such benefits would not be subject to tax imposed by Code
Section 409A) in any form permitted by the applicable retirement plan as of the
date of this Agreement.
 
(iv)  If Executive’s Retirement Date is prior to July 1, 2008, Executive shall,
until July 1, 2008, receive office and secretarial support similar to his
current arrangements at a location to be mutually agreed upon by the parties. If
Executive’s Retirement Date is on or after July 1, 2008, he shall not receive
office and secretarial assistance after his Retirement Date.

--------------------------------------------------------------------------------

 
(v)  Executive shall be reimbursed for the reasonable legal and professional
fees incurred by him for the negotiation and documentation of this Agreement.
 
(vi)  Executive shall be paid for any (A) base salary (at the rate of salary in
effect immediately prior to the Retirement Date) to the extent earned but unpaid
as of the Retirement Date, (B) accrued but unused vacation days and (C)
reasonable business and fringe benefit expenses incurred by him prior to the
Retirement Date in accordance with Company policy in effect on the Retirement
Date which have not yet been reimbursed. Such payment shall be made in
accordance with ADM’s standard payroll and expense reimbursement practices.
 
Section 5.  Covenant Not To Compete. Executive acknowledges and agrees that he
has, from time to time, executed Non-Disclosure Agreements with ADM which
continue in full force and effect during the period of his employment and
thereafter by their terms, and further acknowledges and agrees that during his
tenure as CEO Executive had direct access to and personal knowledge of ADM’s
most important proprietary business information including, but not limited to,
business plans and strategies, financial information, trading and hedging
strategies, and operational methods, plans and strategies. This information is
proprietary to ADM and subject to reasonable efforts by ADM to secure its
confidentiality. This proprietary information has significant value to ADM as it
provides ADM with a strategic advantage over its Competitors (as defined below).
Were this information provided to ADM’s Competitors, or were Executive to be
engaged by ADM’s Competitors, since Executive would not be unable to perform his
duties for such Competitors without disclosing ADM’s confidential and
proprietary business information, ADM would be irreparably harmed. Therefore,
beginning on Executive’s Retirement Date and continuing until September 1, 2009,
Executive shall not, without the prior written consent of the Board of Directors
of ADM, which consent shall not be unreasonably withheld, own any interest in,
except the ownership of stock in a publicly-traded company, take any employment
with, or act as a director, officer, agent, consultant, advisor, independent
contractor or in any other capacity whatsoever, directly or indirectly, with or
to any any entity that would compete with any of the material businesses of ADM
(“Competitors”). As further consideration for Executive’s agreement to forego
such opportunities, ADM will pay Executive $1,000,000 on September 1, 2009
provided that Executive is then in full compliance with the provisions of this
Section 5. In the event that Executive continues to serve as Chairman or as a
director of ADM after July 1, 2008, the period of non-competition shall begin on
the last day of Executive’s service as a director and shall continue for fifteen
(15) calendar months thereafter, at which time ADM will pay Executive the
$1,000,000 described in the preceding sentence, provided that Executive is then
in full compliance with the provisions of this Section 5. During these same
periods, Executive will not hire or solicit for employment any executive of ADM
or its subsidiaries or affiliates without the prior written consent of the CEO
or President of ADM. ADM’s exclusive remedy for Executive’s failure to fully
comply with this Section 5 shall be the forfeiture of the payment described in
the preceding sentence, the forfeiture of any equity awards issued under plans
other than ADM’s 2002 Incentive Compensation Plan that are unvested at the time
of such breach, and the forfeiture of any unpaid Chairman Compensation.
 
Section 6.  Setoff; No Mitigation. No payments or benefits payable to or with
respect to Executive pursuant to this Agreement shall be reduced by any amount
Executive may earn or receive from employment with another employer or from any
other source, except as expressly provided in Section 4(c)(ii). Executive shall
have no duty to mitigate his damages by seeking other employment.

--------------------------------------------------------------------------------

 
Section 7.  Indemnification; D&O Coverage. ADM shall continue to indemnify
Executive and provide directors’ and officers’ liability insurance coverage
(including, where required, legal defense) for actions prior to Executive’s
Retirement Date to the same extent it indemnifies and provides liability
insurance coverage to then-current officers and directors of ADM.
 
Section 8.  Release. In consideration of the post-retirement compensation and
benefits to which Executive would not otherwise be entitled by law, contract or
under the policies or practices of ADM that will be provided to Executive
pursuant to this Agreement, Executive agrees to execute and deliver to ADM
between the Retirement Date and 21 days following the Retirement Date a general
release and waiver in a form substantially similar to that used for other senior
executives of ADM under which Executive releases and discharges ADM and its
affiliates, subsidiaries, joint ventures and related entities, and each of their
past and present officers, directors, managers, attorneys, benefit plans and
plan administrators and agents, from all claims and causes of action of any
kind, including, but not limited to, claims and causes of action arising out of
Executive’s employment and retirement, but excluding claims and causes of action
relating solely to ADM’s obligations to make payments or provide benefits after
Executive’s retirement pursuant to the express terms of this Agreement.
Executive will not be entitled to receive such post-retirement benefits until
the general release and waiver becomes effective in accordance with its terms.
 
Section 9.  Death or Disability of Executive. If Executive dies or becomes
disabled (as such term is defined in ADM’s long term disability plan) at any
time after the date hereof, he (or his estate) shall receive the compensation
and benefits described in this Agreement to the extent not previously paid to
him.
 
Section 10.  Binding Effect; Revocation; Modification. The parties understand
and agree that this Agreement is final and binding and, together with the
Non-Disclosure Agreements previously executed by Executive, constitute the
complete and exclusive statement of the terms and conditions relating to
Executive’s retirement, that this Agreement supersedes all prior agreements and
understandings (oral or written) between Executive and ADM relating to
Executive’s employment, Retirement Date, or otherwise, that no representations
or commitments were made by the parties to induce this Agreement other than as
expressly set forth herein and that this Agreement is fully understood by the
parties. This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by the party against whom enforcement of the
modification is sought.
 
Section 11.  Governing Law. The validity, construction and enforceability of
this Agreement shall be governed in all respects by the laws of the State of
Illinois, without regard to its conflicts of laws rules.

--------------------------------------------------------------------------------

 
Section 12.   Resolution of Disputes. Any disputes under or in connection with
this Agreement shall, at the election of either party, be resolved by
arbitration, to be held in Chicago, Illinois in accordance with the rules and
procedures of the American Arbitration Association then in effect. Judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction. Each party shall bear its own costs, including but not limited to
attorneys’ fees, of the arbitration or of any litigation arising out of this
Agreement. Pending the resolution of any arbitration or litigation, ADM shall
continue payment of all amounts due the Executive under this Agreement and all
benefits to which the Executive is entitled at the time the dispute arises.
 
Section 13.   Waiver; Severability. No waiver by any party at any time of any
breach by any other party of, or compliance with, any condition or provision of
this Agreement to be performed by any other party shall be deemed a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement. If any of the provisions of this Agreement
shall otherwise contravene or be invalid under the laws of any state or other
jurisdiction where it is applicable but for such contravention or invalidity,
such contravention or invalidity shall not invalidate all of the provisions of
this Agreement, but rather this Agreement shall be reformed and construed,
insofar as the laws of that state or jurisdiction are concerned, as not
containing the provision or provisions, but only to the extent that they are
contravening or are invalid under the laws of that state or jurisdiction, and
the rights and obligations created hereby shall be reformed and construed and
enforced accordingly.
 
Section 14.  Withholding. ADM may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to applicable laws or regulations.
 
Section 15.  Counterparts. This Agreement may be executed by either of the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

 ARCHER DANIELS MIDLAND COMPANY              By:       s/s O. Glenn Webb   /s/
G. Allen Andreas   Name:  O. Glenn Webb   G. Allen Andreas  Title:    Lead
Director    

 
 
 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------